t c memo united_states tax_court robert l schwartz petitioner v commissioner of internal revenue respondent docket no filed date robert l schwartz pro_se louis h hill and gary r shuler jr for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure fraud_penalty under sec_6663 the issues for decision are whether petitioner received unless otherwise indicated all section references are to the internal continued dollar_figure of unreported income in and whether petitioner is liable for a fraud_penalty under sec_6663 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner was incarcerated in kentucky petitioner graduated from law school in and was admitted to the ohio bar in petitioner spent the first two years of his legal career as an examiner with the internal revenue service’s irs estate_tax department before becoming a sole practitioner specializing in personal injury civil litigation for approximately years continued revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in the notice_of_deficiency respondent made adjustments to petitioner’s taxable social_security_benefits self-employment_tax schedule a itemized_deductions standard_deduction and exemptions for the taxable_year these adjustments are strictly computational and will be controlled by our resolution of the issues in petitioner was permanently disbarred from the practice of law by the supreme court of ohio beverly w hersh’s estate on or about date petitioner was given a power_of_attorney for the financial affairs of a wealthy elderly friend and client named beverly w hersh petitioner assisted mrs hersh in preparing several codicils to her will and arranged for the preparation of three trust agreements and subsequent amendments thereto by a cincinnati law firm as of date pursuant to mrs hersh’s estate plan ie her will and trust agreements as amended her adjusted_gross_estate was to be placed in the beverly w hersh trust hersh trust thereafter the hersh trust would distribute the balance of mrs hersh’s adjusted_gross_estate as follows to hadassah hospital hadassah to the beverly w hersh charitable_trust charitable_trust and to the hersh revocable_trust petitioner was named executor of mrs hersh’s estate and trustee for the trusts and was responsible for the distribution of mrs hersh’s adjusted_gross_estate according to her will and amended trust agreements the money designated for the charitable_trust was to be distributed to organizations with sec_501 status like hadassah the money designated for the hersh revocable_trust was to be distributed at the sole discretion of petitioner as trustee to or on behalf of individuals or to organizations in a manner which would assist them with overcoming financial and substance abuse issues to live more fulfilling lives and to provide benefits to those individuals who had assisted and befriended mrs hersh during her lifetime article ii sec_2 of the hersh revocable_trust agreement establishes limitations on petitioner’s discretion in his capacity as trustee as follows distribution restrictions grantor has established this trust agreement with the intention of providing petitioner with a wide latitude of discretion to make charitable and noncharitable distributions to individuals and other entities as petitioner determines however grantor desires to place certain limitations on the discretion of petitioner to ensure that the income and principal of the trust estate other than as provided for in sec_4 will fulfill the intentions of the grantor in establishing this trust agreement and ensure that the trust estate will not be taxable to petitioner in any manner whatsoever to this end petitioner shall not have the discretion to make distributions of the trust estate a to petitioner other than as provided for in sec_4 b to creditors of petitioner c to creditors of petitioner ’s estate d to or for the benefit of any individual in trust or otherwise within six degrees of lineal or collateral consanguinity or affinity to petitioner or e to any entity that one or more of the parties listed above in sec_2 a - d owns an equity_interest article iv sec_4 of the hersh revocable_trust agreement provides for reasonable_compensation for the trustee mrs hersh died on date shortly after mrs hersh’s death petitioner as executor and trustee began making distributions from the estate and disbursing funds through the hersh revocable_trust on or about date petitioner filed a form_706 united_states estate and generation-skipping_transfer_tax return on behalf of mrs hersh’s estate the form_706 indicated that hadassah was to receive approximately dollar_figure the charitable_trust was to receive approximately dollar_figure and the remaining residual estate balance of approximately dollar_figure was to be disbursed through the hersh revocable_trust petitioner sent hadassah a letter dated date stating that haddessah sic was remembered in mrs hersh’s trust but it will take some months before we are ready to make a distribution petitioner subsequently made distributions from the hersh trust to hadassah as follows dollar_figure on date dollar_figure on date and dollar_figure on date the letter was addressed to harold g arnwine attorney at law who presumably was the attorney and or agent for hadassah petitioner’s tax_return petitioner timely filed a form_1040 u s individual_income_tax_return for the taxable_year included with petitioner’s form_1040 was a schedule c profit or loss from business for his law office reporting gross_receipts or sales on line of dollar_figure petitioner claimed deductions for schedule c expenses as follows expense amount advertising dollar_figure office big_number supplies big_number taxes and licenses big_number other big_number total big_number petitioner reported dollar_figure dollar_figure dollar_figure of business income on line of his form_1040 petitioner’s criminal case on date the government filed a two-count information against petitioner in the u s district_court for the southern district of ohio district_court count of the information charged petitioner with mail fraud under u s c sec_1341 for knowingly causing to be delivered by mail a letter to hadassah which included a material misrepresentation and an omission regarding the distribution to the organization from mrs hersh’s adjusted_gross_estate count of the information charged petitioner with violating sec_7206 by filing a false federal_income_tax return for the taxable_year on date petitioner voluntarily pleaded guilty in the district_court to count mail fraud and count filing a false income_tax return for the taxable_year of the information as part of the plea agreement petitioner acknowledged the truth of the following statement of facts statement of facts beverly hersh died on date the united_states estate_tax_return form_706 filed on or about date on behalf of the hersh estate by petitioner trustee indicated that hadassah hospital was to receive approximately dollar_figure and the hersh charitable_trust was to receive approximately dollar_figure the remaining residual estate balance of approximately dollar_figure was to be disbursed at petitioner’s discretion through the hersh revocable_trust this trust was also known as the hersh private trust or the hersh discretionary_trust count one - mail fraud as trustee petitioner did not segregate or take any other precautions to invest or otherwise protect the trust funds for the required disbursements to hadassah hospital and the hersh charitable_trust as specified per the hersh trust agreements petitioner and his attorney signed and dated the plea agreement on date shortly after mrs hersh died petitioner as the executor trustee began making distributions from the estate and disbursing funds through the hersh discretionary_trust he routed the majority of the trust funds from the discretionary_trust through accounts or entities he controlled much of which was then used for personal expenditures and asset purchases for family members employees friends and close associates by approximately date petitioner disbursed more than dollar_figure from the hersh discretionary_trust which was significantly more than of the estate which was allocated meanwhile petitioner had made distributions totaling less than dollar_figure to recognized charities through the hersh charitable_trust petitioner made the following contributions to hadassah hospital date dollar_figure date dollar_figure date dollar_figure despite petitioner ’s representations made on the hersh estate_tax_return petitioner distributed nominal percentages to hadassah and the hersh charitable_trust even though the estate had benefitted from the charitable deductions it was only after investigating agents spoke with petitioner on date that petitioner made the dollar_figure distribution to hadassah before that date petitioner knowingly failed to advise hadassah that mrs hersh had bequeathed or dollar_figure of her estate to the organization despite the representation he made on the estate_tax_return on or about date a few months after mrs hersh’s death petitioner sent a letter to hadassah advising only that hadassah was remembered by the hersh trust but it would take time before the distribution would be made he failed to tell hadassah what percentage of the estate was left to the organization petitioner made material misrepresentations and omissions to both the irs and hadassah with the intent to defraud hadassah of approximately dollar_figure he used the united_states mail when he sent the estate_tax_return to the irs and he also mailed the letter to hadassah dated date count two - filing false tax returns with respect to his personal income_tax matters on date petitioner willfully subscribed to a united_states individual_income_tax_return form_1040 for the calendar_year in cincinnati ohio which was verified by a written declaration that it was made under penalties of perjury petitioner filed this return with the internal_revenue_service which he knew to be false as to a material matter in that the return omitted a substantial portion of his gross_receipts from his schedule c and or miscellaneous income figures petitioner reported schedule c-gross receipts totaling dollar_figure for whereas his correct gross_receipts were approximately dollar_figure the unreported receipts resulted from petitioner’s failure to report payments he caused to be made to himself for services as the hersh executor trustee from money he diverted from hersh trust funds to care for his mother and unreported income from legal fees pertaining to his other clients’ personal injury settlements the investigation revealed that he also filed materially false returns for the year sec_2002 through his total unreported gross_receipts for those years was approximately dollar_figure on date the district_court entered a judgment in petitioner’s criminal case and sentenced petitioner to months’ imprisonment pursuant to the plea agreement the district_court ordered petitioner to pay restitution totaling petitioner was sentenced to months’ imprisonment for mail fraud and months’ imprisonment for filing a false tax_return to run concurrently petitioner was released from prison on date dollar_figure consisting of dollar_figure to hadassah and dollar_figure to the irs notice_of_deficiency on date petitioner executed a form_872 consent to extend the time to assess tax extending the time for assessment of his income_tax to date on date respondent issued to petitioner a notice_of_deficiency for the taxable_year in the notice_of_deficiency respondent used the bank_deposits method to determine petitioner’s income as follows description account amount legal settlements us bank dollar_figure hersh deposits us bank dollar_figure legal settlements fifth third bank dollar_figure hilda schwartz us bank dollar_figure legal settlements fifth third bank dollar_figure cashed checks hersh various dollar_figure total dollar_figure respondent subtracted from this total the amount petitioner reported as gross_receipts or sales on his schedule c dollar_figure to determine that petitioner had underreported his income by dollar_figure petitioner timely filed a petition disputing respondent’s determinations in the notice_of_deficiency opinion i jurisdiction petitioner argues in his opening brief that this court lacks jurisdiction over the matter sub judice because the irs chose to review the tax_deficiency and related issues in district_court and thus this proceeding is duplicative petitioner further argues that he has already paid more than dollar_figure million in district-court- ordered restitution some of which was to the irs a federal district_court may order restitution to the victim of a criminal offense u s c sec a an order to pay restitution is a criminal_penalty rather than a civil penalty 419_f3d_1135 11th cir although restitution is based upon an estimate of civil tax_liability it is not determinative of civil tax_liability see 419_f3d_829 8th cir aff’g tcmemo_2003_332 183_f3d_535 6th cir aff’g tcmemo_1997_ the restitution statute specifically contemplates that a civil claim may be brought after the criminal prosecution by providing that the amount_paid under a restitution order shall be reduced by any amount later recovered as compensatory_damages for the same loss by the victim in any federal civil_proceeding u s c sec j furthermore any amount_paid to the irs as restitution for taxes owed must be deducted from any civil judgment the irs obtains to collect the same tax_deficiency see 217_f3d_960 8th cir the implication is that a civil judgment must be entered before the irs reduces a taxpayer’s tax_liability by restitution paid muncy v commissioner tcmemo_2014_251 at vacated and remanded on other grounds 637_fedappx_276 8th cir petitioner’s voluntary plea agreement specifically states that this agreement does not resolve any civil liability that may arise as a result of the conduct described in counts one and two of the information the plea agreement also states that it binds only the united_states attorney for the southern district of ohio and does not bind any other federal state or local prosecuting authority the criminal judgment refers to the restitution payments as criminal monetary penalties and makes no mention of civil liabilities or penalties furthermore there is no evidence that petitioner has satisfied any criminal restitution related to unpaid taxes or received a discharge accordingly petitioner’s plea agreement the judgment ordering petitioner to pay restitution was entered on date before date the effective date of sec_6201 and sec_6213 see firearms excise improvement act of pub_l_no sec_3 stat pincite and criminal judgment ordering restitution do not limit respondent’s assessment and collection of petitioner’s civil tax_liability for his taxable_year ii unreported income the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error see rule a 290_us_111 for the presumption of correctness to attach with respect to unreported income the commissioner’s determination must be supported by some evidentiary foundation linking the taxpayer to the alleged income- producing activity 994_f2d_1542 11th cir quoting 596_f2d_358 9th cir rev’g 67_tc_672 aff’g tcmemo_1991_636 see also 909_f2d_915 6th cir once the commissioner has produced evidence linking the taxpayer to an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the commissioner’s determinations are arbitrary or erroneous 293_us_507 87_tc_74 to satisfy this initial burden of production respondent introduced a bank_deposits analysis for petitioner’s bank accounts these records show that petitioner received unreported income furthermore respondent has shown that petitioner’s law practice is the likely source of the unreported income-- specifically legal settlements and fees from the administration of mrs hersh’s estate on the basis of this credible_evidence we are satisfied that respondent’s determinations in the notice_of_deficiency are entitled to their general presumption of correctness sec_61 defines gross_income to mean all income from whatever source derived a taxpayer is required to maintain sufficient books_and_records establishing the amount of his or her income sec_6001 sec_1_6001-1 income_tax regs when a taxpayer fails to keep sufficient books of account or such books of account do not clearly reflect income the commissioner is authorized to determine his or her income under such method as in the opinion of the secretary does clearly reflect income sec_446 92_tc_661 sec_1_446-1 income_tax regs where the taxpayer does not maintain adequate_records as to the amount and source of his or her income the commissioner may appropriately employ the bank_deposits method to estimate the taxpayer’s income estate of mason v commissioner t c aff’d 566_f2d_2 6th cir the irs has great latitude in reconstructing a taxpayer’s income and the reconstruction need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite bank_deposits are prima facie evidence of income tokarski v commissioner t c pincite the bank_deposits method assumes that all deposits into a taxpayer’s bank account are taxable unless the taxpayer can show that the deposits are not taxable 96_tc_858 aff’d 959_f2d_16 2d cir this presumption is rebutted to the extent that deposits are shown to include nontaxable amounts and the government must take into account any non-taxable source of which it has knowledge 335_f2d_671 5th cir after the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the commissioner’s use of the bank_deposits method is unfair or inaccurate see 102_tc_632 see also estate of mason v commissioner t c pincite the taxpayer must prove that the reconstruction is in error and may do so in whole or in part by proving that a deposit is not taxable_estate of mason v commissioner t c pincite nontaxable sources include funds attributable to loans gifts inheritances or assets on hand at the beginning of the taxable_period 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo a bank_deposits analysis is not invalidated even if the commissioner’s calculations are not entirely correct dileo v commissioner t c pincite respondent used the bank_deposits method to reconstruct petitioner’s gross_income a comparison of respondent’s bank_deposits analysis and the gross_receipts or sales that petitioner reported on his schedule c reveals a large disparity on his schedule c petitioner reported gross_receipts or sales of dollar_figure using the bank_deposits method respondent determined petitioner’s gross_income to be dollar_figure an understatement of dollar_figure on the basis of the record we hold that petitioner underreported his income by dollar_figure petitioner does not dispute receiving the deposits identified in respondent’s bank_deposits analysis as part of his guilty plea petitioner acknowledged under oath that he reported schedule c-gross receipts totaling dollar_figure for whereas his correct gross_receipts were approximately dollar_figure petitioner also acknowledged under oath that t he unreported receipts resulted from his failure to report payments he caused to be made to himself for services as the hersh executor trustee from money he diverted from hersh trust funds to care for his mother and unreported income from legal fees pertaining to his other clients’ personal injury settlements petitioner’s argument on brief as we understand it is that all bank_deposits in excess of the amounts reported on his tax_return are reimbursements by the hersh estate for his personal outlay of estate expenses and or expense categories not included on the tax_return petitioner further argues that all income and expenses were explained on separate worksheets which were subsequently summarized on his tax_return to support this argument petitioner offered copious amounts of photocopied receipts from various vendors including abercrombie fitch carx auto service cvs pharmacy dick’s sporting goods foot locker home depot kroger macy’s meijer smoothie king target wal-mart and walgreens however petitioner did not provide testimony about these receipts or explain how these expenditures relate to hersh trust expenses and or his law practice we find petitioner’s testimony and argument on brief to be conclusory improbable vague and contradictory to the statement of facts underlying his voluntary plea agreement see 456_f2d_145 6th cir stating that the tax_court is not required to accept a taxpayer’s testimony if it is improbable unreasonable or questionable aff’g t c memo accordingly we hold that petitioner underreported his income by dollar_figure iii sec_6663 fraud_penalty respondent determined in the notice_of_deficiency that petitioner is liable for a civil_fraud penalty under sec_6663 if any part of an underpayment on a return is due to fraud sec_6663 imposes on the taxpayer filing the return a penalty equal to of the part of the underpayment attributable to fraud to prove that the taxpayer is liable for the sec_6663 penalty the commissioner must prove by clear_and_convincing evidence that an underpayment_of_tax exists and some part of the underpayment is due to fraud sec_7454 rule b dileo v commissioner t c pincite if the commissioner proves that any portion of the underpayment is attributable to fraud then the entire underpayment shall be treated as attributable to fraud unless the taxpayer shows by a preponderance_of_the_evidence that a portion was not so attributable sec_6663 a underpayment respondent performed a bank_deposits analysis to reconstruct petitioner’s gross_income as discussed previously petitioner’s allegation of a nontaxable source of the unreported income was improbable and contrary to the statement of facts underlying his voluntary plea agreement the record before the court clearly and convincingly establishes that petitioner underpaid his tax by dollar_figure see 94_tc_654 b fraudulent intent the second prong of the fraud test requires the commissioner to show that a portion of the underpayment is attributable to fraud fraud for this purpose is defined as intentional wrongdoing by the taxpayer with the specific purpose of avoiding tax believed to be owed 398_f2d_1002 3d cir 116_tc_79 put differently imposition of the civil_fraud penalty is appropriate upon a showing that the taxpayer intended to evade taxes believed to be owing by conduct designed to conceal mislead or otherwise prevent the collection_of_taxes dileo v commissioner t c pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record see id fraud will never be presumed and must be established by independent evidence of fraudulent intent 91_tc_874 however because direct proof of a taxpayer’s intent is rarely available fraud may be established by circumstantial evidence 877_f2d_1364 8th cir aff’g tcmemo_1987_412 in determining fraudulent intent we consider the taxpayer’s entire course of conduct and reasonable inferences that may be drawn from the facts parks v commissioner t c pincite bacon v commissioner tcmemo_2000_257 aff’d without published opinion 275_f3d_33 3d cir the commissioner may establish fraud by circumstantial evidence which includes various badges_of_fraud on which the courts often rely see dileo v commissioner t c pincite these factors focus on whether the taxpayer engaged in conduct that is indicative of fraudulent intent such as under- stating income maintaining inadequate records failing to file tax returns offering implausible or inconsistent explanations of behavior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities dealing in cash failing to make estimated_tax payments and filing false documents including filing false income_tax returns see 796_f2d_303 9th cir aff’g tcmemo_1984_601 parks v commissioner t c pincite recklitis v commissioner t c pincite 21_tc_917 aff’d 220_f2d_871 4th cir an intent to mislead may be inferred from a pattern of conduct see 394_f2d_366 5th cir aff’g tcmemo_1966_81 numerous badges_of_fraud are present in this case and demonstrate that petitioner intentionally evaded the payment of tax that he knew to be owed petitioner substantially understated his income for by dollar_figure he maintained inadequate records throughout the proceedings before this court petitioner offered implausible and inconsistent explanations for his behavior petitioner also acknowledged in the district_court while under oath that he underreported gross_receipts for by approximately dollar_figure and underreported income for the taxable_year by over dollar_figure petitioner’s conviction under sec_7206 is highly probative sec_7206 makes it a crime for a taxpayer to willfully make and submit any return verified by a written declaration that it is made under the penalties of perjury which he does not believe to be true and correct as to every material matter a taxpayer who has been convicted of willfully and knowingly subscribing to a false income_tax return under sec_7206 is not collaterally estopped from contesting that he is liable for fraud because a conviction under sec_7206 does not require a showing that the taxpayer willfully attempted to evade tax see morse v commissioner tcmemo_2003_332 however a conviction for filing a false federal_income_tax return under sec_7206 is highly persuasive evidence that the taxpayer intended to evade tax see morse v commissioner f 3d pincite petitioner’s intentional filing of a false tax_return for the taxable_year reporting an amount of income which he knew to be false is a strong indication of fraudulent intent petitioner offered no credible_evidence to show that his filing of a false return should not be considered indicative of fraud we conclude that the record when taken as a whole clearly and convincingly establishes that petitioner acted with fraudulent intent and that his underpayment was due to fraud petitioner has failed to submit credible_evidence showing that some specific part of the underpayment is not due to fraud and we hold that petitioner is liable for the sec_6663 civil_fraud penalty see sec_6663 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
